Citation Nr: 0501702	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  95-18 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for status post thoractomy, 
residuals of esophageal leiomyoma.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The veteran served on active duty from July 1979 to June 1992 
and from September 2001 to April 2002.  It further appears 
that the appellant returned to active duty in May 2004, and 
that he may currently be serving our country in Iraq in 
support of Operation Enduring Freedom.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The case was certified to the Board by 
the Philadelphia Regional Office and Insurance Center (ROIC).

On appeal the veteran has raised the issue of entitlement to 
service connection for allergies.  As this issue is not 
currently certified or developed for appellate review, it is 
referred to the ROIC for appropriate action. 

This appeal is REMANDED to the ROIC via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part. 


REMAND

The veteran may have been ordered to active duty in support 
of Operation Iraqi Freedom in May 2004.  Accordingly, before 
undertaking the action detailed below the ROIC should 
ascertain the appellant's status.  If the veteran is 
currently serving on active duty, the ROIC should suspend 
further action on this claim, and take any other action 
necessary to ensure that expeditious action is undertaken as 
soon as possible after he finishes his latest term of 
service.   

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).  Although correspondence dated in 
December 2001, February 2004, and March 2004, complies with 
the notice requirements of the aforementioned laws and 
regulations, additional development is required to properly 
assist the veteran in obtaining evidence.

Service medical records include a November 1978 entrance 
examination report that does not contain any complaints or 
findings consistent with an esophageal leiomyoma.  Complaints 
of difficulty swelling were noted in June 1981.  Complaints 
of chest pain, not associated with upper respiratory 
infections, were noted in 1991 and 1992.  The chest pain was 
diagnosed as musculoskeletal in nature.  A January 1992 
separation medical history report indicated that the veteran 
still continued to report chest pain.  The prior finding of a 
musculoskeletal origin was noted.

Eight months after separation from service, the veteran was 
seen at a VA Medical Center (VAMC) in March 1993 with 
complaints of chest pain.  At that time he reported a two-
year history of chest pain that began in 1991.  A CT scan of 
the veteran's chest revealed an esophageal mass and he 
underwent a thoracotomy in June 1993 to remove the mass.  The 
mass was diagnosed as a leiomyoma of the esophagus.  

Although the veteran was afforded a VA examination in August 
2003, the claims file was not available for review and an 
opinion was not offered.  In light of the complaints noted in 
service and medical records dated eight-months after 
separation in which the veteran reported continued chest pain 
since service, an examination is needed to determine if there 
is a relationship between the postservice diagnosis of an 
esophageal leiomyoma and inservice complaints.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The ROIC should ascertain the 
appellant's current military status, if 
any.  If the veteran is currently serving 
on active duty the ROIC should suspend 
further action on this claim, and take 
any other action necessary that is 
consistent with the law which prohibits 
the concurrent receipt of VA compensation 
and military pay.  

2.  The veteran should be afforded an 
appropriate VA examination with a 
physician to determine the nature, 
extent, and etiology of a status post 
thoractomy, residuals of an esophageal 
leiomyoma.  The physician must review 
pertinent documents in the claims folder.  
The physician must opine whether it is at 
least as likely as not that the 
esophageal leiomyoma is related to 
service, to include the above referenced 
complaints of chest pain associated 
therewith.  The physician must set forth 
in detail all findings that provide the 
basis for the opinion.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

4.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the ROIC 
should readjudicate the claim.  The ROIC 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


